Citation Nr: 0802014	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-07 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran performed active military service from July 25, 
1971, to October 7, 1971.  He also performed active duty for 
training and inactive duty training at various dates prior to 
that time.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2002 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  Following receipt of the March 2002 rating 
decision, the veteran submitted new evidence.  This new 
evidence prompted the RO to issue another rating decision in 
April 2002.  The RO received a notice of disagreement (NOD) 
shortly thereafter.  

In May 2002, the veteran wrote the RO informing them that he 
desired "to cancel my appeal until further notice."  

In September 2002, the veteran submitted additional private 
medical reports in support of his claim for service 
connection.  The RO replied in September 2002 with a letter 
informing the veteran that new and material was necessary to 
reopen the claim.  In November 2002, the RO issued a rating 
decision determining that new and material evidence had not 
been submitted.  The veteran then submitted additional new 
medical evidence.  In January 2003, the RO issued another 
rating decision that determined that no new and material 
evidence had been submitted.  The veteran submitted another 
timely NOD, the RO issued a statement of the case (SOC) in 
February 2004, and the veteran timely perfected his appeal.

It appears that the veteran's request "to cancel my appeal 
until further notice" was withdrawn by his submission of 
medical evidence in furtherance of his claim in September 
1992.  The Board construes his letters and submissions in 
September 1992 as an NOD and desire to appeal for the benefit 
denied.  Thus, it is unnecessary to reopen the claim prior to 
adjudication.  See 38 C.F.R. § 20.204 (c) (Withdrawal does 
not preclude filing a new notice of disagreement ...provided 
such filings would be timely if the appeal withdrawn had 
never been filed).  Thus, even if April 2002 NOD had never 
been filed, the September 2002 NOD is timely with respect to 
the March 2002 and later rating decisions.  

The Board remanded the case in June 2007 for further 
development.


FINDINGS OF FACT

1.  The veteran timely appealed the March 2002 RO rating 
decision.  

2.  The July 1971 enlistment examination report shows no 
spine disability.

3.  The presumption of soundness at entry into active 
military service has not been rebutted. 

4.  Competent medical evidence attributes failed back 
surgical syndrome, multi-level lumbar spondylosis with 
myelopathy, and multi-level degenerative disc disease to 
active military service.  


CONCLUSION OF LAW

Failed back surgical syndrome, multi-level lumbar spondylosis 
with myelopathy, and multi-level degenerative disc disease 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303. 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
failed back surgical syndrome, multi-level lumbar spondylosis 
with myelopathy, and multi-level degenerative disc disease.  
This is a complete grant of the benefit sought on appeal.  
Thus, a discussion of VA's duties to notify and assist is 
unnecessary.

The first issue for consideration is whether the veteran was 
sound at entry.  

The veteran performed training with the Naval Reserve prior 
to active military service.  His DD Form 214N, Armed Forces 
of the United States Report of Transfer or Discharge 
(hereinafter referred to as the Form), verifies this prior 
service.  The Form reflects that prior to entrance into 
active military service he had served over 7 months for basic 
pay purposes.  The Form clearly reflects that he was ordered 
to active duty for a two-year enlistment term on July 25, 
1971.  The Form also reflects that on October 7, 1971, he was 
discharged with 2 months and 13 days of creditable active 
service.  The reason for his discharge was "Physical 
Disability Existing Prior To Entry On Active Duty Established 
By Medical Board."  

Review of the veteran's service medical records (SMRs) 
indicates that he underwent a Naval Reserve enlistment 
examination in December 1970.  On a report of medical 
history, he indicated that he fractured the right fibula 7 
months earlier.  He  checked "no" to recurrent back pain.  
The examiner found the spine normal.

The veteran underwent another Navy medical examination on 
July 10, 1971.  The examiner wrote that the veteran was 
examined and found physically qualified for 28 days of active 
duty for training, although the Form reflects that he was 
about to commence two years of active military service.  The 
examination report reflects that no defect was found. 

On an accompanying report of medical history dated July 10, 
1971, the veteran checked "yes" to recurrent back pain.  He 
wrote, "Can't stay in certain positions for a period of time 
because of my back."  The medical examiner wrote "no 
changes since last PT". 

Another SMR reflects that on August 4, 1971, the veteran 
reported right knee pain and chronic back and chest pains due 
to a motorcycle accident.  No diagnosis was offered.  The 
only subsequent SMR of record is a September 1971 Navy 
medical board report.  

The September 29, 1971, Navy medical board report notes that 
the veteran was evaluated for ligamentous instability of the 
right knee.  The report notes that about one year earlier the 
veteran had injured his back and knee in civilian motorcycle 
accident.  He had low back pain since that time.  The final 
back-related diagnoses were bilateral L-5 spondylolysis, EPTE 
(existed prior to entry into active military service), and 
chronic lumbosacral strain secondary to bilateral 
spondylolysis, symptomatic, EPTE.  The medical board 
determined that the veteran did not meet the minimum 
standards for enlistment and was unfit for further service.  

In August 2007, the veteran testified before the undersigned 
that he attributed his low back disability to an injury while 
performing training for the Naval Reserves prior to entry 
into active military service.  He testified that he did not 
report that injury.  

Regardless of the medical board findings, VA must adjudicate 
the claim based on VA statutes and regulations.  With respect 
establishing soundness at entry into active military, the 
Board accepts the July 1971 examination report as the entry 
examination, as it was accomplished shortly prior to entry.  
It clearly reflects that the spine was normal on examination, 
in spite of the veteran's complaint of a history of back 
pains.  While the veteran is qualified to report back pains, 
he is not competent to offer a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his 
statements are not competent to establish that spondylolysis 
with chronic lumbosacral strain existed in July 1971, prior 
to entry into active military service.  

VA statute and regulations provide that a veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

The next question then is whether there is clear and 
unmistakable evidence to rebut the presumption of soundness 
at entry.  The two medical examinations conducted by the Navy 
in December 1970 and July 1971 strongly suggest that the 
veteran's spine was sound during those examinations.  These 
examinations were conducted by qualified medical 
professionals.  The latter examination was conducted with 
knowledge of the veteran's complaint of back pain.  The 
September 29th report that concludes that this disability 
pre-existed active service is not based on any pre-service 
medical record clearly showing the disability, but rather 
simply on the veteran's reported continuity of 
symptomatology.  

In January 2002, the RO received an August 28, 1969, X-ray 
report.  The report clearly notes that the lumbar, dorsal, 
and cervical spines were normal in appearance following a 
motorcycle accident. 

A May 31, 2002, letter from T. Hart, M.D., recites a history 
of in-service imaging studies that demonstrated a fractured 
back.  In evaluating this evidence, the fact that no in-
service imaging study demonstrated a fractured back lessens 
it probative value.  While the September 29, 1971, medical 
board report notes that lumbar spondylolysis was shown, 
spondylolysis is not a fracture.  Rather, spondylolysis is 
dissolution of a vertebra, Dorland's Illustrated Medical 
Dictionary 1563 (28th ed. 1994). 

A November 2002 letter from Dr. Hart reflects that August 28, 
1969, X-rays, taken shortly after the veteran's preservice 
motorcycle accident, showed no vertebral injury.  Dr. Hart 
noted that the veteran fell during training in the Navy and 
injured his back and that a fall in 1986 aggravated the in-
service back injury.  Dr. Hart attributed the current 
disability, that of failed back surgical syndrome, multi-
level lumbar spondylosis with myelopathy and multi-level 
degenerative disc disease, to active military service.  

Because the facts call into question whether spondylolysis 
existed on July 25, 1971, it cannot be concluded that the 
evidence for preexistence of the disability is clear and 
unmistakable.  On the contrary, it is quite unclear whether 
spondylolysis with lumbosacral strain existed at entry.  The 
presumption of soundness at entry has not been rebutted.  

The language of the regulation dictates that once the 
presumption is in place, the burden shifts to the government 
to offer clear and unmistakable evidence to rebut the 
presumption of service connection.  Miller v. West, 11 Vet. 
App. 345, 347 (1998).  In this case, there is no clear and 
unmistakable evidence to rebut the presumption of service 
connection.  

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Because the veteran was discharged from active service with a 
low back condition not shown at entry (lumbar spondylolysis 
with chronic lumbosacral strain), and because Dr. Hart has 
attributed the current low back diagnosis to active service, 
and because no competent medical evidence rebuts that 
diagnosis, service connection must be granted for failed back 
surgical syndrome, multi-level lumbar spondylosis with 
myelopathy, and multi-level degenerative disc disease. 


ORDER

Service connection for failed back surgical syndrome, multi-
level lumbar spondylosis with myelopathy, and multi-level 
degenerative disc disease is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


